DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number 330 mentioned in paragraph 0026.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007233189A.



JP 2007233189A discloses an adhesive sheet (Paragraph 0001; Figures) comprising: a base having a sheet shape (Figures, #7); an adhesive layer disposed on the base (Figures, #3); and a first peeling sheet disposed on a surface of the adhesive layer opposite to the base (Figures, #4), wherein the first peeling sheet is configured to be able to be peeled from the adhesive layer while being wound in a predetermined direction (Figures 3 – 5, wherein the sheet is flexible and maybe be wound.), the first peeling sheet includes: an overlap region that overlaps the adhesive layer in a plan view (Figure 3 and 4, #3 and 4); an extended portion that sticks out from the overlap region (Figures 3 – 5, #5); and slits in the extended portion (Figures, #9), the slits extending in a direction that crosses a winding direction of the first peeling sheet (Figures, #9), and a plurality of the slits are arranged at intervals along the winding direction (Figures, #9) as in claim 1. With respect to claim 2, the slits are openings bored through the extended portion in a -19-Attorney Docket No.: US77959 thickness direction (Figures, #9).  Regarding claim 3, the adhesive layer and the first peeling sheet have rectangular shapes (Figures, #4 and 3), the extended portion of the first peeling sheet has a frame shape that surrounds the adhesive layer, and a pair of the slits are provided on both of a pair of short sides of the extended portion (Figures, #5 and 9).  For claim 4, at least one of the slits is located on an extension of a boundary between the overlap region and the extended portion (Figures, #9). In claim 5, the slits are arranged at regular intervals (Figures, #9).  With regard to claim 6, the first peeling sheet is a peeling sheet that is peeled by being wound around an outer circumference of a cylindrical roller, and all of the slits are provided within a range of a length of 1/2 of the outer circumference from an end of the first -20-Attorney Docket No.: US77959 peeling sheet (Figures 3 – 5, wherein the sheet is flexible and maybe be wound. The recitation is a process recitation in a product.  Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present instance, the process steps imply a flexible sheet that can be removed.  The reference discloses such a product.  See Figures 3 – 5.).  With respect to claim 8, the base is a second .  

Claims 1, 2, 4 – 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tsuchida (USPGPub 2020/0172766 A1).

Tsuchida discloses an adhesive sheet (Figures; Abstract) comprising: a base having a sheet shape (Figures 1 – 4, 10 and 11, #12); an adhesive layer disposed on the base (Figures 1 – 4, 10 and 11, #10); and a first peeling sheet disposed on a surface of the adhesive layer opposite to the base (Figures 1 – 4, 10 and 11, #11), wherein the first peeling sheet is configured to be able to be peeled from the adhesive layer while being wound in a predetermined direction (Figure 4, #11, wherein the sheet is flexible and maybe be wound.), the first peeling sheet includes: an overlap region that overlaps the adhesive layer in a plan view (Figure 3, #10 and 11); an extended portion that sticks out from the overlap region (Figure 3, #110); and slits in the extended portion (Figures 1 – 4, 10 and 11, #20), the slits extending in a direction that crosses a winding direction of the first peeling sheet (Figures 1 – 4, 10 and 11, #20), and a plurality of the slits are arranged at intervals along the winding direction  (Figure 11, #20a) as in claim 1. With respect to claim 2, the slits are openings bored through the extended portion in a -19-Attorney Docket No.: US77959 thickness direction (Figures 1 – 4, 10 and 11, #20).   For claim 4, at least one of the slits is located on an extension of a boundary between the overlap region and the extended portion (Figures 1 – 4, 10 and 11, #20). In claim 5, the slits are arranged at regular intervals (Figures 1 – 4, 10 and 11, #20).  With regard to claim 6, the first peeling sheet is a peeling sheet that is peeled by being wound around an outer circumference of a cylindrical roller, and all of the slits are provided within a range of a length of 1/2 of the outer circumference from an end of the first -20-Attorney Docket No.: US77959 peeling sheet (Figure 4, #11, wherein the sheet is flexible and maybe be wound. The recitation is a process recitation in a product.  Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present instance, the process steps imply a flexible sheet that can be removed.  The reference discloses such a product.  See Figure 4, #11.).   With respect to claim 8, the base is a second peeling sheet having peelability (Figures 1 – 4, 10 and 11, #12).  Regarding claim 9, the base is not smaller in planar size than the first peeling sheet (Figures 1 – 4, 10 and 11, #11 and 12).

Claims 1 – 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wadsworth (USPN 9,757,934).

Wadsworth discloses an adhesive sheet (Figure 15) comprising: a base having a sheet shape (Figure 15, #1530); an adhesive layer disposed on the base (Claims 8 and 20); and a first peeling sheet disposed on a surface of the adhesive layer opposite to the base (Figure 15, #1520), wherein the first peeling sheet is configured to be able to be peeled from the adhesive layer while being wound in a predetermined direction (Figure 15, #1520, wherein the sheet is flexible and maybe be wound.), the first peeling sheet includes: an overlap region that overlaps the adhesive layer in a plan view (Figure 15, #1520, the central section); an extended portion that sticks out from the overlap region (Figure 15, #1510); and slits in the extended portion (Figure 15, #1515), the slits extending in a direction that crosses a winding direction of the first peeling sheet (Figure 15, #1515), and a plurality of the slits are arranged at intervals along the winding direction (Figure 15, #1515) as in claim 1. With respect to claim 2, the slits are openings bored through the extended portion in a -19-Attorney Docket No.: US77959 thickness direction (Figure 15, #1515).  Regarding claim 3, the adhesive layer and the first peeling sheet have rectangular shapes (Figure 15, #1520 and 1530), the extended portion of the first peeling sheet has a frame shape that surrounds the adhesive layer (Figure 15, #1520 and 1530), and a pair of the slits are provided on both of a pair of short sides of the extended portion (Figure 15, #1515).  For claim 4, at least one of the slits is located on an extension of a boundary between the overlap region and the extended portion (Figure 15, #1515). In claim 5, the slits are arranged at regular intervals (Figure 15, #1515).  With regard to claim 6, the first peeling sheet is a peeling sheet that is peeled by being wound around an outer circumference of a cylindrical roller, and all of the slits are provided within a range of a length of 1/2 of the outer circumference from an end of the first -20-Attorney Docket No.: US77959 peeling sheet (Figure 15, #1520, wherein the sheet is flexible and maybe be wound. The recitation is a process recitation in a product.  Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present instance, the process steps imply a flexible sheet that can be removed.  The reference discloses such a product.  See Figure 15, #1520.).  As in claim 7, the first peeling sheet further includes a notch formed by cutting off a part of an outer edge of the first peeling sheet (Figure 15, #1520, the indents on the side of the sheet have been cut off).  With respect to claim 8, the base is a second peeling sheet having peelability (Figure 15, #1530, wherein the film may be removed from a phone).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
February 26, 2021